 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                            EASTERN DISTRICT OF CALIFORNIA
 8

 9   PATTERSON FROZEN FOODS, INC.,                      CASE NO. 1:19-cv-01386-AWI-JDP
10                         Plaintiff
                                                        ORDER CLOSING CASE IN LIGHT OF
11                 v.                                   VOLUNTARY DISMISSAL
12   STRONG CAPITAL I, LP, et al.,
13                         Defendants
14

15

16         On December 20, 2019, the plaintiff in this case filed a notice of voluntary dismissal
17 pursuant to Federal Rule of Civil Procedure 41(a)(1)(A). (See Doc No. 7.) Because no defendant

18 has served either an answer or a motion for summary judgment, voluntary dismissal is proper.

19 Accordingly, IT IS HEREBY ORDERED that the Clerk shall CLOSE this case.

20
     IT IS SO ORDERED.
21

22 Dated: December 26, 2019
                                               SENIOR DISTRICT JUDGE
23

24

25

26
27

28
